Citation Nr: 1100002	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder (to include anxiety disorder, panic disorder, and 
depressive disorder), claimed as secondary to a service-connected 
bilateral knee disability.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected bilateral knee 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee tendonitis. 

4.  Entitlement to an evaluation in excess of 20 percent for a 
left knee disability diagnosed as patellofemoral stress syndrome 
or patellar tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to December 2000.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2005, April 2006 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO).  

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in September 2010; the hearing 
transcript has been associated with the claims file.  

The Board has recharacterized the issues of entitlement to 
service connection for anxiety and panic disorder and entitlement 
to service connection for depressive disorder as entitlement to 
service connection for an acquired psychiatric disorder (to 
include anxiety disorder, panic disorder,  and depressive 
disorder), claimed as secondary to a service-connected bilateral 
knee disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding that a claim for benefits for one psychiatric disability 
also encompassed benefits based on other psychiatric diagnoses 
and should be considered by the Board to be within the scope of 
the filed claim).

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the 
United States Court of Appeals for Veterans Claims held that a 
request for a total rating based on individual unemployability 
(TDIU), whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate 'claim' for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  However, in 
the instant case the RO formally denied entitlement to TDIU in a 
November 2009 rating decision and the Veteran has not expressed 
disagreement with that determination.  Under these circumstances, 
the Board finds that no action is required with regard to the 
TDIU claim which was denied, but not appealed by the Veteran.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder and depressive disorder are 
shown by competent medical evidence to be aggravated by his 
service-connected bilateral knee disability.

2.  The Veteran's does not have a currently diagnosed back 
disability etiologically related to service or a service-
connected disability.

3.  The Veteran has 0 degrees extension to 120 degrees flexion in 
the right knee with objective evidence of painful motion, and 
complaints of giving way of the knee.  There was no evidence of 
instability or subluxation in the right knee.
 
4.  The Veteran has 0 degrees extension to 120 degrees flexion in 
the left knee with objective evidence of painful motion, giving 
way of the knee, and chronic subluxation.




CONCLUSIONS OF LAW

1.  Anxiety disorder, panic disorder, and depressive disorder are 
aggravated by a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  A back disability was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, nor is it proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
right knee tendonitis, based on painful motion, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

4.  The criteria for an evaluation in excess of 20 percent for 
left knee patellofemoral stress syndrome or patellar tendonitis, 
based on left knee subluxation, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Codes 5257 (2010).

5.  The criteria for a separate 10 percent evaluation for left 
knee patellofemoral stress syndrome or patellar tendonitis, based 
on painful motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In March 2004, April 2005, and March 2006 letters, VA informed 
the Veteran of the evidence necessary to substantiate his claims 
relating to an acquired psychiatric disability, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  An October 2006 letter fulfilled 
all VCAA notice requirements as they pertain to the Veteran's 
claim for service connection for a back disability and his 
increased rating claims.  

The Veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
prior to the initial rating decision addressing his claimed 
psychiatric disabilities.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The RO cured any VCAA notice deficiency by 
issuing corrective notice in March 2006.  The RO readjudicated 
the case in an April 2006 statement of the case (SOC).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a SOC or supplemental statement of the case 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, VA examinations, private medical opinions, and a Board 
hearing transcript have been associated with the claims file.  
The Veteran's Social Security Administration (SSA) notice of 
decision has been associated with the claims file; however, SSA 
medical records are not available in this case.  SSA decisions 
are not controlling for VA purposes, but they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty to 
assist the Veteran in gathering such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a 
duty to obtain SSA records when it has actual notice that the 
veteran was receiving SSA benefits); See also Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  Additionally, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) has held that where 
SSA disability benefits have been granted, a remand to obtain SSA 
records is required.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  The RO made a 
request for the Veteran's SSA medical records; however, a 
memorandum from the SSA shows that the Veteran's folder was 
unavailable.  Therefore, the Board finds that further efforts to 
obtain these records would be futile. 

The Veteran was afforded VA examinations to address his claimed 
psychiatric disability, back disability, and knee disabilities.  
38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As set forth in greater detail below, the 
Board finds that the VA examinations obtained in this case are 
adequate as they are predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disabilities at issue; document and consider 
the Veteran's complaints and symptoms; fully address the relevant 
rating criteria where applicable; and cumulatively, these 
examinations provide a sufficient medical opinion with respect to 
the Veteran's claims for service connection along with reasons 
and bases for the opinions rendered.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

1.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

Psychiatric Disorder

Service treatment records contain no complaints, diagnoses, or 
treatment that can be related to a psychiatric disorder in 
service.

During a May 2005 RO hearing, the Veteran indicated that he was 
first seen for psychiatric treatment in October 2003 for 
depression and panic attacks.  He was first seen at the VA 
psychiatry department in December 2003.   

An October 2003 Intake/Diagnostic Interview at the Gannon Mental 
Health Center shows that the Veteran was seen for difficulty with 
going to classes and for problems in social situations.  A 
history was taken and a mental status examination was completed.  
The Veteran was diagnosed with social phobia and panic disorder 
without agoraphobia.  

Private treatment records dated in 2004 show that the Veteran was 
treated for bipolar disorder, not otherwise specified (NOS) and 
for anxiety disorder.  VA treatment records dated in 2005 reflect 
treatment for social phobia, panic disorder with agoraphobia, and 
an eating disorder.  VA treatment records dated from 2006 to 2008 
show that the Veteran is currently receiving treatment for social 
phobia; an eating disorder NOS, and depression NOS.  

An August 2004 VA examination included a review of the claims 
file.  Service treatment records were reviewed.  The VA examiner 
noted that the Veteran had long-standing problems with anxiety, 
mostly in social settings dating back to the time he was a child.  
The Veteran was first seen for psychiatric treatment in October 
2003.  The Veteran described his current symptomatology and daily 
activities.  The Veteran's psychiatric history and past medical 
history were reviewed.  A mental status examination was 
completed.  The Veteran was diagnosed with social anxiety 
disorder and panic disorder with agoraphobia.  The VA examiner 
stated that the Veteran had evidence of a mood disorder and 
social phobia prior to entering service based on his history.  He 
stated that it would appear that the issues he developed after 
having his knee injury and stress fracture exacerbated his 
psychiatric illness, made his moods a bit more labile, and he was 
more prone to dysthymic and depressive episodes.  Therefore, the 
VA examiner found that the Veteran's current condition was at 
least as likely as not exacerbated by his time in service. 

The Veteran was afforded a new VA examination in September 2004 
to determine if the Veteran had a pre-aggravation baseline level 
of disability as compared to current level of disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes, 
however, that the older version of 38 C.F.R. § 3.310, which is 
more favorable to the Veteran, is applicable in this case and 
does not require the establishment of a baseline before an award 
of service connection may be made.  

The claims file was reviewed in conjunction with the September 
2004 VA examination.  The Veteran's history was discussed.  The 
Veteran reported being shy and anxious since grade school.  He 
believed that his anxiety and panic disorder worsened since his 
service in the military and believed that this was related to his 
knee injuries.  The Veteran described his current symptomatology 
and his treatment.  The VA examiner described the Veteran's past 
psychiatric history.  A mental status examination was completed.  
The Veteran was diagnosed with severe social anxiety disorder; 
panic disorder with agoraphobia and an eating disorder NOS.  The 
VA examiner stated that it was not clear that the Veteran's 
injuries aggravated his psychiatric conditions, either the panic 
disorder with agoraphobia, or the social anxiety disorder.  He 
stated that the Veteran suffered from these symptoms prior to 
going into the military.  It was also clear that he had worsened 
in some regard.  The VA examiner stated that it was not clear 
whether this would have been the natural progression of his 
psychiatric illness irrespective of service in the military.  The 
VA examiner stated that it was not possible for him to state with 
certainty that the Veteran's service-connected disabilities 
aggravated his claim conditions.  The VA examiner further opined 
that was it not clear, based on his interview and review of the 
claims file, that the Veteran's military service exacerbated or 
resulted in increased manifestations of the Veteran's nonservice-
connected conditions.  The VA examiner found that increased 
manifestations of the Veteran's nonservice-connected conditions 
may very well have been due to the natural progression of his 
illness.  The VA examiner stated that he did not support the idea 
that the Veteran's knee problems directly increased baseline 
manifestations for panic disorder with agoraphobia, and he did 
not believe that it exacerbated problems with his social anxiety 
disorder.  He believed that these illnesses were independent of 
the knee injuries, existed prior to the knee injuries, and would 
have existed and continued to exist without any problems with his 
medical condition, stating that it was very well part of the 
natural progression of both illnesses.  

The claims file was reviewed in conjunction with a January 2006 
VA examination, and the Veteran's history was discussed.  The 
Veteran described his current symptomatology and a mental status 
examination was completed.  The Veteran was diagnosed with 
anxiety disorder NOS, depressive disorder, NOS, an eating 
disorder NOS, and a personality disorder NOS with cluster B 
traits.  The VA examiner opined that the Veteran's psychiatric 
diagnoses were less likely than not caused by or a result of his 
knee condition.  The Board notes, however, that no reasons and 
bases were provided for the opinion rendered. 

A September 2010 letter from the Veteran's mental health 
counselor at Hillcrest Family Services shows that the Veteran 
continues to be seen there for individual psychotherapy.  The 
Veteran was being treated for major depressive disorder and 
anxiety disorder.  The Veteran's mental health counselor opined 
that the Veteran's underlying pain issues had and continued to 
exacerbate his depressive symptoms with a resultant loss of 
quality of life. 

During the Veteran's September 2010 Board hearing, the Veteran 
indicated that his VA psychologist had faxed him a letter which 
he wished to submit in support of his claim.  The Board notes 
that this letter was not submitted by the Veteran and is not 
currently of record.  However, during the hearing, the Veteran 
read the statement aloud.  The statement, per the Veteran's 
testimony, is as follows: "I am writing this at the request of 
my client ... He's been seen by VA psychiatry since December 2003 
for social phobia, anxiety, and depression.  He also has a long 
standing history of chronic pain in his knees.  Over the years, 
[the Veteran's] symptoms continue to progress and remained fairly 
or non-responsive to the pharmacologic measures we have tried.  I 
do feel that his chronic pain does promote his depression, that 
it makes it more difficult to successfully treat."

The Board notes the Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while 
the Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In this case, the Veteran has testified that he received a 
statement from his VA psychologist, and testified as to the 
contents of that statement.  The Board finds that the Veteran is 
competent to provide such testimony, and the Board finds no 
reason to question the credibility of the Veteran's testimony.  
Although the VA psychologist's actual letter would be of greater 
probative value in this case, the Board finds that the testimony 
as to the contents of that letter is also probative.

In the present case, there is conflicting evidence with regard to 
whether the Veteran's diagnosed psychiatric disabilities are 
secondary to his service-connected knee disabilities.  An August 
2004 VA examiner found that the Veteran's knee injury exacerbated 
his psychiatric illness, diagnosed as social anxiety disorder and 
panic disorder.  He found that this made the Veteran's moods a 
bit more labile, and he was more prone to dysthymic and 
depressive episodes.  A letter from the Veteran's mental health 
counselor at Hillcrest Family Services shows that the Veteran's 
underlying pain issues exacerbated his depressive symptoms.  
Finally, per the Veteran's testimony, his VA psychologist 
indicated that his chronic pain promoted his depression, making 
it more difficult to successfully treat.  Cumulatively, these 
opinions show that the Veteran's anxiety disorder, panic 
disorder, and depressive disorder are aggravated by his service-
connected knee disabilities.  In contrast, a January 2006 VA 
examiner found that anxiety disorder NOS, depressive disorder, 
NOS, and an eating disorder NOS were less likely than not caused 
by or a result of the Veteran's knee condition.  A September 2004 
VA examiner found that the Veteran's knee problems did not 
directly increase his baseline manifestations for panic disorder 
with agoraphobia, nor did it exacerbate problems with his social 
anxiety disorder.  The September 2004 VA examiner found that 
these illnesses were independent of the knee injuries, existed 
prior to the knee injuries, and would have existed and continued 
to exist without any problems with his medical condition.

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  In this case, the Board finds that 
the January 2006 VA examiner's opinion is of little probative 
value, given that she provided no reasons or bases for the 
opinion rendered, and because she failed to address the issue of 
aggravation.  In contrast, both the August 2004 VA examiner and 
the September 2004 VA examiner provided some rationale for their 
opinions based on their review of the record.  The Board notes 
that the August 2004 VA examiner's opinion is further supported 
by opinions from the Veteran's private mental health counselor, 
and a VA psychologist.  Therefore, the Board finds that both the 
August 2004 VA opinion and the September 2004 VA opinion are both 
probative in this case.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  In the present case, there is 
competent medical evidence showing that the Veteran's anxiety 
disorder, panic disorder, and depressive disorder has been 
aggravated by his service-connected bilateral knee disability.  
Resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that service connection for anxiety disorder, panic 
disorder, and depressive disorder is warranted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).   
  
The Board notes that there is no medical evidence which indicates 
that the Veteran's diagnosed eating disorder was incurred in 
service, or secondary to his service-connected knee disability.  
That issue was previously denied in a March 2005 rating decision, 
and is not currently on appeal.  The Veteran was also had a 
diagnosed personality disorder NOS with cluster B traits.  The 
Board notes that personality disorders are considered congenital 
or developmental defects, and they are not considered diseases or 
injuries for VA compensation purposes. See 38 C.F.R. § 3.303(c), 
4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
Thus, service connection cannot be established for the Veteran's 
personality disorder.  

Back Disability 

Service treatment records contain no complaints, diagnoses, or 
treatment relating to a back disability in service.  The Veteran 
claims that he has a back disability secondary to his service-
connected knee disability.  

VA treatment records dated from 2006 to 2009 do not reflect 
treatment for a currently diagnosed back disability.  

The Veteran submitted a May 2006 letter from his chiropractor, 
J.W.W. in support of his claim.  J.W.W. stated that the Veteran 
had been a patient at his office since August 2002.  He had been 
treated for his neck, mid-back, and lower back with favorable 
results but no long term relief.  The Veteran reported that he 
had three past knee surgeries with no real success.  J.W.W. 
stated that the Veteran had a noticeable abnormal gait which he 
attributed to his knee.  J.W.W. opined that the Veteran's chronic 
lower and midback pain was directly related to his abnormal gait 
caused by his knee disability.  

The Veteran was afforded a VA examination in December 2006.  The 
Veteran reported that his back became increasingly painful over 
the past one-and-a-half years.  Prior to this, he did not recall 
his back causing him difficulty.  The Veteran reported having 
chronic pain and stiffness.  It was worse with bending to pick up 
items, or with standing or sitting for too long.  He denied any 
specific trauma to the back that he could recall.  A physical 
examination was completed.  The VA examiner stated that the 
Veteran had clinical syndrome of early back degeneration.  X-rays 
were obtained but the VA examiner stated that they were unlikely 
to be positive where the Veteran only had the beginnings of back 
discomfort for the last one-and-a-half years.   He noted that 
this began in the middle of 2005, approximately five years after 
his discharge.  The VA examiner opined, therefore, that it was 
unlikely related to his military service.  Further, he stated 
that the Veteran ambulated with a normal gait. The Veteran did 
have knee difficulties, but they did not result in abnormal gait.  
Therefore, he opined that it was unlikely that the Veteran's 
current back disability was related to his right or left knee 
disabilities. 

In a November 2007, the Veteran's chiropractor, J.W.W. opined 
that the Veteran's bilateral knee conditions contributed to his 
back condition.  He stated his knee conditions changed the 
Veteran's normal gait or the proper biomechanics of walking.  The 
Veteran was continually having problems with his back because of 
the improper biomechanics caused by his knee conditions.

A November 2009 treatment report shows that the Veteran was seen 
by a chiropractor for an initial visit at the Spine and Sports 
Institute.  The Veteran reported having low back pain.  He stated 
that his symptoms came on gradually in 2004 and had been getting 
worse.  He could not attribute the pain to one specific incident.  
A physical examination was completed.  The Veteran was assessed 
with somatosegmental dysfunction of the lumbar spine.  J.K. 
stated that since the knee injuries occurred first and the 
Veteran had three knee surgeries, he had developed low back pain 
with muscular imbalances.  These muscular imbalances had caused 
weak muscles, adaptive shortening, and soft tissue adhesions.  
These imbalances were restricting the Veteran's activities of 
daily living and were making things worse for his low back and 
hips.  

A VA orthopedic examination was completed in April 2010.  The 
claims file and the Veteran's medical records were reviewed.  The 
Veteran reported that his back had been getting progressively 
worse since 2008.   He had seen a chiropractor from the onset.  
There was no history of hospitalization or surgery and no history 
of trauma to the spine.  A physical examination was completed.  
The Veteran had pain, decreased motion, and stiffness in the 
lumbar spine.  The Veteran's posture was normal, his gait was 
antalgic. There were no abnormal spinal curvatures. A 
neurological examination was also completed.  Range of motion 
testing was normal.  X-rays were reviewed and were compared to x-
rays completed in December 2006.  The Veteran was assessed with 
lumbar arthralgia not corresponding to any specific diagnosis in 
the context of normal x-rays and Waddell's findings.  The VA 
examiner stated that after careful examination and measurement of 
the Veteran in comparison and in contrast to cases noted in 
orthopedic, physical therapy, and sports medicine texts (cited in 
the examination report), it was his opinion that the Veteran did 
not have any diagnosed disabilities of the lumbar spine as shown 
in the recent imaging done in April 2010.  He also opined that 
the functional impairments of the back noted on physical 
examination did not correspond to any known diagnosis as 
explained by the Waddell's.  Because there was no back 
disability, no nexus could be implied. 

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the Board. 
Id.  In this case, the Board finds that the April 2010 VA's 
examiner has provided the most probative evidence of record with 
respect to whether or not the Veteran has a current back 
disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent medical 
expert over that of another when VA gives an adequate statement 
of reasons and bases).  The claims file was reviewed along with 
medical evidence of record.  A physical examination was completed 
and x-ray evidence was reviewed.  Based on the clinical evidence 
and on the medical principals involved, the VA examiner found 
that the Veteran did not have a currently diagnosed back 
disability.  Although a December 2006 VA examiner found that the 
Veteran had a clinical syndrome of early back degeneration, the 
Board notes that this was not a definitive diagnosis.  The VA 
examiner had noted at that time that x-rays were not likely to be 
positive where the Veteran only had the beginnings of back 
discomfort for the last one-and-a-half years.  These x-rays were 
noted during the more recent April 2010 VA examination.  
Similarly, while the Veteran provided private evidence linking 
his back pain to his service-connected knee disabilities; a 
definitive diagnosis relating to the back was not provided.  
While J.W.W. opined that the Veteran's bilateral knee conditions 
contributed to his back pain or back condition, he did not 
provide a diagnosis of such a condition.  J.K. indicated that the 
Veteran had somatosegmental dysfunction of the lumbar spine; 
however, this muscular imbalance may be identified as a symptom, 
and not a disability.  The Board finds it probative that VA 
treatment records do not reflect a currently diagnosed back 
disability. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 
1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant 
case, the most probative evidence of record shows that the 
Veteran does not have a currently diagnosed back disability.  
While private opinions from the Veteran's chiropractors may 
indicate that his back pain or back symptomatology is related to 
his service-connected knee disability, the most probative 
evidence of record does not reflect a diagnosed chronic 
disability relating to his pain.  The Court has held that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In light of the foregoing, 
the Board finds that service connection for a back disability is 
not warranted.

 In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  In the present case, the determinative 
issue is one of medical diagnosis; thus, the Veteran is not 
competent to provide evidence on the issue. 

2.  Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 
12 Vet. App 119 (1999).  
The Court has also held that staged ratings are appropriate for 
an increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are for consideration; however, the evidence of record 
does not establish distinct time periods where the Veteran's 
service-connected disabilities result in symptoms that would 
warrant different ratings.

Arthritis due to trauma is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  However, when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Id.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, a 10 
percent evaluation is assigned with x-ray evidence of involvement 
of two or more major joints; a 20 percent rating is assigned with 
x- ray evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id.  Limitation of 
motion for the knee in this case may be rated under Diagnostic 
Codes 5256-5261.  See 38 C.F.R. § 4.71a (2010).

Ankylosis of the knee is evaluated under Diagnostic Code 5256.  
38 C.F.R. § 4.71a (2010).  A 60 percent evaluation is assigned 
for extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more; a 50 percent evaluation is assigned 
for flexion between 20 and 45 degrees; a 40 percent evaluation is 
assigned for flexion between 10 and 20 degrees; and a 30 percent 
evaluation is assigned for a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  Id.

Other impairment of the knee is assigned a 30 percent evaluation 
for severe recurrent subluxation or lateral instability; a 20 
percent evaluation for moderate recurrent subluxation or lateral 
instability; and a 10 percent evaluation for slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2010).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and effusion 
into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg 
warrants a 30 percent evaluation where flexion is limited to 15 
percent; a 20 percent evaluation where flexion is limited to 30 
degrees; a 10 percent evaluation where flexion is limited to 45 
degrees; and a 0 percent evaluation where flexion is limited to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg warrants a 50 percent rating 
where extension is limited to 45 degrees; a 40 percent rating 
where extension is limited to 30 degrees; a 30 percent rating 
where extension is limited to 20 degrees; a 20 percent rating 
where extension is limited to 15 degrees; a 10 percent rating 
where extension is limited to 10 degrees; and a 0 percent rating 
where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2010).

VA's Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  However, pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when evaluating a 
Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  
VA's General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997). 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, the General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and Diagnostic 
Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 
(September 17, 2004).  Specifically, where a veteran has both a 
limitation of flexion and a limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.

In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to 
pain, supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Pain on movement, swelling, deformity, or atrophy 
of disuse are relevant factors in regard to joint disability.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to a healed injury, are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

A December 2006 VA examination shows that the Veteran wore metal 
braces on his knees at all times.  He felt that both knees would 
give out and felt that the braces made them more stable.  The 
Veteran could climb approximately one flight of stairs before 
having to stop.  He could walk for up to a quarter of a mile 
before having to stop and rest.  The Veteran's knee pain was 
constant.  He took morphine for pain.  A physical examination 
shows that there was no swelling or joint effusion in the right 
knee.  The Veteran had 120 degrees flexion in the right knee 
without pain.  The Veteran had a surgical scar in the left knee 
which was well healed, and nonpainful.  The Veteran had 100 
degrees flexion in the left knee without pain.  He could flex an 
additional 20 degrees with pain.  There was no tenderness to 
palpation, joint effusion, or redness.  Anterior, posterior, and 
lateral instability testing did not result in pain or in evidence 
of instability in either knee.  

A December 2006 VA orthopedic surgery consultation shows that the 
Veteran had increasing pain in the bilateral knees.  He 
complained of the knee giving way bilaterally even when standing.  
The Veteran had anterior crepitus and patellar grind bilaterally.  
He had hypersensitivity along the medial boarder of the left 
knee.  He had full active and passive range of motion in the 
knee.  There was no evidence of instability.  A VA treatment 
report dated in July 2007 indicates that the Veteran wore knee 
braces in part to help relieve instability in the knees.  A 
September 2007 VA treatment report reflects minimal degenerative 
joint disease in the bilateral knees as reflected by X-rays.  The 
Veteran had 0 degrees extension to 130 degrees flexion in the 
knees bilaterally.  There was no instability on examination. VA 
treatment reports dated in 2008 reflect a history of three 
surgeries to the left knee, to include left knee patellar 
surgery, a left knee arthroscopy and lateral release in 2002, and 
a left knee arthroscopy with shave in 2003.  A September 2008 
orthopedic note shows that the Veteran had an antalgic gait 
referable to his bilateral knees.  He had bilateral hinged knee 
braces on.  The Veteran had 0 degrees extension and 120 degrees 
flexion in the bilateral knees.  However, this was noted to cause 
the Veteran obvious discomfort.  The knees were stable to varus 
and valgus stress testing.  Lachman's testing was negative.  The 
Veteran had a fair amount of pain with passive range of motion of 
the knees.  

An April 2010 VA examination noted that the Veteran had a history 
of recurrent patella subluxation of the left knee in the 1990s, 
even prior to service.  After service, the Veteran had three 
orthopedic interventions: two arthroscopies and one repair for 
his knee instability.  The Veteran used opiates for pain and wore 
a brace constantly.  The Veteran was noted to be morbidly obese.  
A physical examination shows that the Veteran was positive for 
pain, stiffness, and giving way of the knees, bilaterally.  There 
was no evidence of instability, incoordination, dislocation, 
subluxation, locking episodes, effusions, or inflammation of the 
knee.  The Veteran was unable to stand for more than 15 to 30 
minutes, and was unable to walk more than a few yards.  The 
Veteran's gait was antalgic.  There was no instability, patellar 
abnormality, or meniscus abnormality in the left and right knee 
joints.  The Veteran had 0 to 140 degrees flexion in the left and 
right knees with objective evidence of pain with active motion.  
There was no objective evidence of additional pain or limitations 
following repetitive motion.  An April 2009 MRI and January 2009 
x-rays of the bilateral knees were reviewed.  MRI imaging 
demonstrated mild to moderate thinning of the patellar cartilage 
at the lateral facet and mild lateral patellar tracking which 
correlated with patellofemoral joint symptoms in both knees.  
There were no meniscal tears identified in either knee. The 
Veteran was assessed with left patella subluxation; recurrent 
chronic stable post arthroscopy and repair surgery.  A recent MRI 
showed intact soft tissues complicated by significant weight 
bearing.   The Veteran's disability was shown to result in 
decreased mobility and pain with mild effects on usual daily 
activities such as chores, shopping, recreation, and traveling, 
and severe effects on exercise and sports.   The VA examiner 
indicated that the Veteran had chronic subluxation of the left 
knee, status post surgical correction.  

Medical evidence shows that the Veteran's right and left knee 
disabilities are characterized by chronic pain treated with 
morphine, pain with range of motion, and giving way of the knees 
for which the Veteran wore braces.  The Veteran had chronic 
subluxation of the left knee, status post surgical correction.  
There was no evidence of instability in either knee on objective 
testing during the Veteran's VA examinations nor was such shown 
by his VA treatment records.  

The Veteran is currently in receipt of a 10 percent evaluation 
under Diagnostic Code 5257 for right knee tendonitis and a 20 
percent evaluation under Diagnostic Code 5257 for left knee 
patellofemoral stress syndrome or patellar tendonitis. 

Although the Veteran was assigned a 10 percent evaluation under 
Diagnostic Code 5257 for right knee tendonitis, in the present 
case, the Board finds that a 10 percent rating under Diagnostic 
Code 5261 would be more appropriate.  In that regard, VA 
examinations and VA treatment records do not reflect any 
instability or subluxation in the right knee on objective 
testing.  The Board finds, therefore, that an evaluation under 
Diagnostic Code 5257 would not be appropriate in the present 
case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  VA 
examinations and VA treatment reports show that the Veteran had 
extension to 0 degrees in the right knees.  He had between 120 
degrees and 140 degrees flexion in the right knee, with objective 
evidence of pain on range of motion testing.  Therefore, the 
Board finds that a 10 percent evaluation is warranted under 
Diagnostic Code 5260 on the basis of pain with range of motion 
testing where limitation of flexion would be otherwise 
noncompensible.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2010); see also Deluca, supra.  

The Board finds that an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5257 for the Veteran's left knee 
patellofemoral stress syndrome or patellar tendonitis.  The 
Veteran is shown by an April 2010 VA examiner to have chronic 
subluxation of the left knee status post surgical correction; 
however, the Veteran is not shown to have severe subluxation in 
the left knee to warrant a higher 30 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  There is no 
objective evidence of lateral instability in the left knee.  

The Board finds that a separate 10 percent evaluation is 
warranted for limitation of flexion in the left knee under 
Diagnostic Code 5260.  VA examinations and VA treatment records 
show that the Veteran had extension to 0 degrees in the left 
knee, and he had between 120 degrees and 140 degrees flexion in 
the left knee, with objective evidence of pain on range of motion 
testing.  An April 2010 VA examiner indicated that range of 
motion was not additionally limited as a result of pain following 
repetitive use.  As such, the Board finds that a separate 10 
percent evaluation is warranted under Diagnostic Code 5260, on 
the basis of pain with range of motion testing where limitation 
of flexion would be otherwise noncompensible.   

The Board finds that separate evaluations are not warranted for 
limitation of extension in either the right or left knees under 
Diagnostic Codes 5261.  In that regard, the Veteran is shown to 
have full extension to 0 degrees in the right and left knees, and 
pain with range of motion testing has already been considered in 
assigning the Veteran's 10 percent evaluations under Diagnostic 
Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

The Board has considered whether separate or higher evaluations 
are available under other potentially applicable provisions of 
the diagnostic code.

The Veteran is not shown to have ankylosis of either knee to 
warrant an evaluation under Diagnostic Code 5256.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2010).

The Veteran is not shown to have removal of semilunar cartilage 
or dislocated semilunar cartilage in the right knee, to warrant 
an evaluation under Diagnostic Codes 5258 or 5259.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258 and 5259 (2010).  The Veteran is 
not shown to have dislocated semilunar cartilage in the left 
knee.  It is not clear whether he has had removal of semilunar 
cartilage left knee.  Although the Veteran had two left knee 
arthroscopies, there were no meniscal tears shown on an MRI 
reviewed at the time of the Veteran's April 2010 VA examination.  
Although the Veteran may have had removal of semilunar cartilage 
in the left knee, the Board finds that a separate evaluation is 
not warranted under Diagnostic Code 5259 where the Veteran's 
symptoms of painful motion and left knee subluxation or giving 
way of the knee have already been considered under Diagnostic 
Codes 5260 and 5257.  In that regard, the Board notes that 
pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a veteran's service-
connected disability.  See 38 C.F.R. § 4.14 (2010).  However, it 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  Because the Veteran is not shown 
to have removal of semilunar cartilage which is manifested by 
symptoms other than those already considered in his current 
rating, the Board finds that a separate evaluation is not 
warranted under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2010).
 
In reaching the above conclusions, the Board has not overlooked 
the Veteran's statements with regard to the severity of his 
claimed right and left knee disabilities.  In this regard, the 
Veteran is competent to report on factual matters of which he had 
firsthand knowledge; and as the Board finds that the Veteran's 
reports have been credible, his reports with respect to his 
symptomatology have been considered.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes that 
with respect to the Rating Schedule, where the criteria set forth 
require medical expertise, which the Veteran has not been shown 
to have, the Board has accorded greater probative weight to 
medical findings provided by medical experts during the Veteran's 
VA examinations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
("[t]he probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches. . . . the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator.")

C.  Conclusion

The Veteran has been diagnosed with anxiety disorder, panic 
disorder, and depressive disorder, and competent medical evidence 
shows that these disabilities are aggravated by the Veteran's 
service-connected knee disabilities.   Therefore, the Board 
concludes that the evidence supports a finding that the Veteran 
has anxiety disorder, panic disorder, and depressive disorder 
etiologically related to a service-connected disability.  The 
Veteran does not have a currently diagnosed back disability for 
which service connection may be granted. 

The preponderance of the evidence is against finding that the 
Veteran's right knee tendonitis has increased to warrant a higher 
rating evaluation. The preponderance of the evidence is against 
finding that the Veteran's left knee patellofemoral stress 
syndrome or patellar tendonitis warrants a higher rating 
evaluation based on lateral subluxation.  The Board concludes 
that the evidence supports a separate 10 percent rating for left 
knee patellofemoral stress syndrome or patellar tendonitis, based 
on pain with range of motion testing.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt.
	

ORDER

Service connection for anxiety disorder, panic disorder, and 
depressive disorder is granted.

Service connection for a back disability is denied.

An increased rating, in excess of 10 percent, for right knee 
tendonitis is denied.
	
An increased rating, in excess of 20 percent for left knee 
patellofemoral stress syndrome or patellar tendonitis, based on 
lateral subluxation is denied.

A separate 10 percent rating is granted for left knee 
patellofemoral stress syndrome or patellar tendonitis, based on 
pain with range of motion testing, subject to the law and 
regulations governing the payment of monetary benefits. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


